DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/9/2022 in response to Office Action 2/9/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding amended claims 1 and 16, Applicant argues that Lohrer does not appear to be elongate and torsionally flex during opening/closing (page 6, last para). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., configured to elongate and torsionally flex) were not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please see the detailed analysis of the amended claims in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2894654 issued to Lӧhrer (hereinafter “Lohrer”).
Regarding claim 1, Lohrer teaches a closure (Fig 9, cap 6 with retaining ring 3) for a container (Fig 1, bottle of bottle neck 1), the closure comprising:
   a closure shell (Fig 8, cap 6) having a first interior surface (Fig 8, interior surface of annular part 8 with the interior of 6 within); 
   a tamper evident band (Fig 8, retaining ring 3) having a second interior surface (Fig 8, interior surface of 15 with the interior of 3 within); and 
   a hinge (Fig 8, connecting link 4 with 5) having a first end (Fig 6, where 4 ends on cited closure shell 6), a second end (Fig 6, where 4 ends at cited tamper evident band 3), and a gathered portion (Fig 6, intermediate portion 5) located between the first and second ends, the first end is coupled to the closure shell and the second end is coupled to the tamper evident band, 
       wherein at least a portion (Fig 6, cited gather portion 5 extends away from 4 radially inward to cited closure shell 6) of the gathered portion extends radially inward with respect to the interior surface of the closure shell,
   and wherein said flexible gathered portion is configured to elongate and torsionally flex with respect to the remaining portion of the hinge when the closure shell undergoes an opening or closing operation ("According to the invention, a closing device of elastic material" - Title and col 1, line 52; means that the gathered portion and the hinge are capable of elongation and torsional flexion with respect to the remaining portion of the hinge when the closure shell undergoes an opening or closing operation).

Regarding claim 2, Lohrer further teaches at least one retaining bead (Fig 8, inner bead jutting from 3 and 23 inwardly and circumferentially) that extends inward from and circumferentially along the second interior surface of the tamper evident band, 
     wherein a first portion (see examiner annotated Lohrer Figure 8, hereinafter “EAFL8”) of the retaining bead is vertically offset (EAFL8) from a second section (EAFL8) of the retaining bead and the second section of the retaining bead is positioned approximately beneath (EAFL8) the hinge (Fig 8, connecting link 4 with 5; see also EAFL8) and configured to prevent the tamper evident band from moving over (col 1, lines 70-72 - “the closing cap can be removed from the mouth of the container while it remains connected to the container through the connecting link and retaining ring” necessarily meaning that cited band 3 does not get moved over container bead 2 of Figure 1) a neck ring (Fig 1, circumferential bottle container bead 2) of a container (Fig 1, bottle of bottle neck 1).

    PNG
    media_image1.png
    326
    607
    media_image1.png
    Greyscale


Regarding claim 3, Lohrer further teaches the retaining bead (Fig 8, inner bead jutting from 3 and 23 inwardly and circumferentially) is a continuous bead (cited retaining bead is shown to be continuous circumferentially in Figure 9) formed circumferentially along the second interior surface (Fig 8, interior surface of 15 with the interior of 3 within) of the tamper evident band (Fig 8, retaining ring 3).

Regarding claim 4, Lohrer further teaches the retaining bead (Fig 8, inner bead jutting from 3 and 23 inwardly and circumferentially) is formed as an intermittent bead (examiner interprets “intermittent bead” broadly in light of the non-specific disclosure and not-shown placement as; EAFL8, portion of 3 at the dashed vertical offset line formed circumferentially along that transitions between the first portion and second section) formed circumferentially along the second interior surface (Fig 8, interior surface of 15 with the interior of 3 within) of the tamper evident band (Fig 8, retaining ring 3).

Regarding claim 5, Lohrer further teaches the retaining bead (Fig 8, inner bead jutting from 3 and 23 inwardly and circumferentially) is integrally formed (col 2, lines 54-57 - “integrally connected”; and Fig 8 cross section shows same material throughout) with the tamper evident band (Fig 8, retaining ring 3).

Regarding claim 9, Lohrer further teaches the hinge (Fig 8, connecting link 4 with 5) includes additional flexible gathered portions (Figure 5 shows additional gathering portions of cited hinge indicated at both 4s) sequentially formed within the hinge (Fig 8 cited gathered portions are sequential).

Regarding claim 10, Lohrer further teaches the flexible gathered portion (Fig 8, connecting link 4 with 5) V-shaped or U-shaped (examiner chooses ‘or U-shaped’; col 2, lines 54-57 - “shape of a U”).

Regarding claim 11, Lohrer further teaches the flexible gathered portion (Fig 8, connecting link 4 with 5) includes additional flexible gathered portions (Figure 5 shows additional gathering portions of cited hinge indicated at both 4s), each being V-shaped or U-shaped (examiner chooses ‘or U-shaped’; col 2, lines 54-57 - “shape of a U”).

Regarding claim 12, Lohrer further teaches the hinge (Fig 8, connecting link 4 with 5) keeps the closure shell (Fig 8, cap 6) tethered (Fig 8, shows cited hinge tethering; col 2, lines 54-57 - “integrally connected”) to the tamper evident band (Fig 8, retaining ring 3) when the closure shell is in an open position (Fig 8, open position).

Regarding claim 16, Lohrer further teaches a method of making (col 1, lines 52-55 - “closing device…material” necessarily means the closure had been already formed, thus made, hence “making”) a closure (Fig 9, cap 6 with retaining ring 3) for a container (Fig 1, bottle of bottle neck 1), the method comprising:
   forming a closure shell (Fig 8, cap 6 is shown as having been already formed, thus the respective step of forming is anticipated) having a first interior surface (Fig 8, interior surface of annular part 8 with the interior of 6 within); 
   forming a tamper evident band (Fig 8, retaining ring 3 is shown as having been already formed, thus the respective step of forming is anticipated) having a second interior surface (Fig 8, interior surface of 15 with the interior of 3 within); and 
   forming a hinge (Fig 8, connecting link 4 with 5 is shown as having been already formed, thus the respective step of forming is anticipated) configured to couple the closure shell to the tamper evident band, the hinge having a first end (Fig 6, where 4 ends on cited closure shell 6) coupled to the closure shell, a second end (Fig 6, where 4 ends at cited tamper evident band 3) coupled to the tamper evident band, and a flexible gathered portion (Fig 6, intermediate portion 5) located between the first and second ends, 
     wherein at least a portion of the flexible gathered portion extends radially inward with respect to the interior surface of the closure shell (Fig 6, cited gather portion 5 extends away from 4 radially inward to cited closure shell 6)
      and wherein said flexible gathered portion is configured to elongate and torsionally flex with respect to the remaining portion of the hinge when the closure shell undergoes an opening or closing operation ("According to the invention, a closing device of elastic material" - Title and col 1, line 52; means that the gathered portion and the hinge are capable of elongation and torsional flexion with respect to the remaining portion of the hinge when the closure shell undergoes an opening or closing operation).

Regarding claim 17, Lohrer further teaches forming at least one retaining bead (Fig 8, inner bead jutting from 3 and 23 inwardly and circumferentially is shown as having been already formed, thus the respective step of forming is anticipated) that extends inward from and circumferentially along the second interior surface (Fig 8, interior surface of 15 with the interior of 3 within) of the tamper evident band (Fig 8, retaining ring 3), 
     wherein a first portion (see examiner annotated Lohrer Figure 8, hereinafter “EAFL8”) of the retaining bead is vertically offset from a second section (EAFL8) of the retaining bead and 
    the second section of the retaining bead is positioned approximately beneath (EAFL8) the hinge (Fig 8, connecting link 4 with 5) and configured to prevent the tamper evident band from moving over (col 1, lines 70-72 - “the closing cap can be removed from the mouth of the container while it remains connected to the container through the connecting link and retaining ring” meaning cited band does not get moved over container bead 2 of Figure 1) a neck ring (Fig 1, circumferential bottle bead 2) of a container (Fig 1, bottle of bottle neck 1).

Regarding claim 18, Lohrer further teaches obtaining the closure shell (Fig 8, cap 6) includes integrally forming (col 2, lines 54-57 - “integrally connected”; Fig 8 cross sectional hashing denotes a same material throughout) the closure shell in accordance with a molding process (Lohrer’s results are in accordance with a molding process because a similarly consistent integral material is formed as if it were made by molding; also, examiner points out no molding process is disclosed by applicant).

Regarding claim 19, Lohrer further teaches obtaining the tamper evident band (Fig 8, retaining ring 3) includes integrally forming (col 2, lines 54-57 - “integrally connected”; Fig 8 cross section shows same material throughout) the tamper evident band in accordance with a molding process (Lohrer’s results are in accordance with a molding process because a similarly consistent integral material is formed as if it were made by molding; also, examiner points out no molding process is disclosed by applicant).

Regarding claim 20, Lohrer further teaches coupling the closure shell (Fig 8, cap 6) to the tamper evident band (Fig 8, retaining ring 3) with the hinge (Fig 8, connecting link 4 with 5) includes integrally forming (col 2, lines 54-57 - “integrally connected”; Fig 8 cross section shows same material throughout) the hinge with the closure shell and the tamper evident band in accordance with a molding process (Lohrer’s results are in accordance with a molding process because a similarly consistent integral material is formed as if it were made by molding; also, examiner points out no molding process is disclosed by applicant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrer in view of US 20110297682 issued to Kwon (hereinafter “Kwon”).
Regarding claim 6, Lohrer does not explicitly teach a guide tab coupled to the tamper evident band (Lohrer, Fig 8, retaining ring 3) of the closure (Lohrer, Fig 9, cap 6 with retaining ring 3),
Kwon, however, teaches a guide tab (Fig 21, tab a) coupled to a tamper evident band (Fig 12, indication ring 33) of a closure (Fig 12, 30).

The purpose of a guide tab is to make a cap anti-loss and anti-idle-rotation ([0057]) that locks the cap body to the indication ring (abstract) to prevent repeated use of the cap body from being contaminated or lost ([0005]), avoid an unpleasant feeling of the cap body contact with a jaw or mouth, and not dirty the cap when pouring from container to container ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tamper evident band of Lohrer with a guide tab as taught by Kwon in order to benefit the user to a more comfortable experience drinking contents from a container, advantageously prevent contamination of the cap that would otherwise cause wasting time cleaning, or disposal of said cap, leaving the container contents disadvantageously open to uncontrollable outside elements. 

Regarding claim 7, Lohrer does not explicitly teach a guide tab coupled to the closure shell (Lohrer, Fig 8, cap 6) of the closure (Lohrer, Fig 9, cap 6 with retaining ring 3),
Kwon, however, teaches a guide tab (Fig 21, tab around b) coupled to a closure shell (Fig 12, cap body 31) of a closure (Fig 12, 30).

The purpose of a guide tab is to make a cap anti-loss and anti-idle-rotation ([0057]) that locks the cap body to the indication ring (abstract) to prevent repeated use of the cap body from being contaminated or lost ([0005]), avoid an unpleasant feeling of the cap body contact with a jaw or mouth, and not dirty the cap when pouring from container to container ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tamper evident band of Lohrer with a guide tab as taught by Kwon in order to benefit the user to a more comfortable experience drinking contents from a container, advantageously prevent contamination of the cap that would otherwise cause wasting time cleaning, or disposal of said cap, leaving the container contents disadvantageously open to uncontrollable outside elements.

Regarding claim 8, Lohrer further teaches a frangible attachment bridge (Fig 8, bridge formed by groove 27 in inner surface of 15) that couple (Figure 8 into Figure 5 wherein 26 goes into 27) the closure shell (Fig 8, cap 6) to the tamper evident band (Fig 8, retaining ring 3), wherein the bridges are readily breakable when the closure shell is moved (col 4, line 21 “removal of the tear-off strip” 15 causes cited closure shell to move relative to cited band) relative to the tamper evident band. 

But does not explicitly teach that the frangible bridge on the band comprises a plurality of frangible bridges. 
Kwon, however, teaches a plurality of frangible attachment bridges (Fig 12, “plurality of bridges 35” [0057]).

The purpose of a plurality of frangible bridges is to make a cap anti-loss and anti-idle-rotation ([0057]) and provide evidence that the container has been opened ([0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tamper evident band frangible bridge of Lohrer with a plurality of bridges as taught by Kwon in order to advantageously grant a consumer immediate visual confirmation of tampering by providing evidence that the container has been opened ([0085]) from broken bridges. In addition, a reseller of the container would also know which products should be disposed of when evidenced before a consumer decision and impression is made that effects current and future business of the reseller.

Regarding claim 13, Lohrer further teaches a first protuberance (Fig 8, protruding edge 26) positioned on a first exterior surface (Fig 8, 26 is on an exterior surface of annular part 8) of the closure shell (Fig 8, cap 6) and a second protuberance (Fig 8, protruding edge of groove 27) positioned on a second exterior surface (Fig 8, inner surface of 15) tamper evident band (Fig 8, retaining ring 3), 
       wherein the first and second protuberances are configured to interact in order to maintain (col 3, lines 46-49 - “engages”) the closure shell in a position (Fig 5, closed position) relative to the tamper evident band.

But does not explicitly teach that the cap is in an open position maintained by protuberances. 
Kwon, however, teaches a first protuberance (Fig 22, tabs around wedge hole b) positioned on a first exterior surface (Fig 22, exterior surface of cap body 31) of a closure shell (Fig 22, cap body 31) and a second protuberance (Fig 22, wedge a) positioned on a second exterior surface (Fig 22, exterior surface of indication ring 33) of a tamper evident band (Fig 22, indication ring 33), 
       wherein the first and second protuberances are configured to interact in order to maintain ([0034] “opened and is fixed”) the closure shell in an open position (Fig 24, “open position” [0034]) relative to the tamper evident band.

The purpose of maintaining an open position via protuberances is to make a cap anti-loss and anti-idle-rotation ([0057]) that locks the cap body to the indication ring (abstract) to prevent repeated use of the cap body from being contaminated or lost ([0005]), avoid an unpleasant feeling of the cap body contact with a jaw or mouth, and not dirty the cap when pouring from container to container ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tamper evident band of Lohrer with a guide tab as taught by Kwon in order to benefit the user to a more comfortable experience drinking contents from a container, advantageously prevent contamination of the cap that would otherwise cause wasting time cleaning, or disposal of said cap, leaving the container contents disadvantageously open to uncontrollable outside elements.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrer in view of US 20190106246 issued to Kendall (hereinafter “Kendall”).
Regarding claim 14, Lohrer further teaches the tamper evident band (Fig 8, retaining ring 3) is a foldable band (Fig 5, shows cited band 3 folded downward on bottle neck 1) and is configured to prevent the tamper evident band from moving over (col 1, lines 70-72 - “the closing cap can be removed from the mouth of the container while it remains connected to the container through the connecting link and retaining ring” meaning cited band does not get moved over container bead 2 of Figure 1) a neck ring (Fig 1, circumferential bottle bead 2) of a container (Fig 1, bottle of bottle neck 1).

But does not explicitly teach that the tamper evident band comprises ratchets of different heights instead of a bead. 
Kendall, however, teaches a first ratchet (Fig 11, tab 39) at a first height (Fig 11, height is from the base surface of 34 to cited first ratchet 39) and a second ratchet (Fig 7, lower portion of one of “catches 8 are well-known in the art” [0042]; wherein the height difference is best seen in Figure 11) at a second height (Fig 11, height is from the base surface of 34 to cited second ratchet 8 lower portion), smaller (Figure 11 shows cited second ratchet 8 below cited first ratchet 8 at a smaller height) than that the first height, the second ratchet being positioned approximately beneath at least a portion (Fig 12, an upper portion of 37 above the darkened line 50 that is above cited second ratchet 8) of a predetermined section (Fig 12, hinge 37; see Figure 11 for the “approximately beneath” placement of 37, wherein 37 is 7), 
     such that when a tamper evident band (Fig 11, security ring 33) is folded along a hinge (Fig 12, 34; examiner notes broad applicant disclosure of this hinge), the first and second ratchets are located on a second interior surface (Fig 11, interior surface of 33 upon which cited first and second ratchets 39 and 8 are shown connected on) of the tamper band.
(Further wherein the tamper band comprises an intermediate ratchet; Fig 7, upper portion of a catch 8; 
of a height wherein Fig 7, height is from the base surface of 34 to cited intermediate ratchet 8 upper portion).

The purpose of ratchets instead of a bead within the tamper evident band is well known in the art to keep the band connected to the container ([0042] “inwardly extending catches 8 are well-known in the art”… keeping ring 33 connected to the container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of Lohrer with ratchets as taught by Kendall in order to advantageously connect the band to the container ([0042]).

Regarding claim 15, Lohrer/Kendall already includes all limitations, including an intermediate ratchet (examiner interprets “intermediate ratchet” broadly in light of the non-specific disclosure and not-shown placement as Fig 7, upper portion of a catch 8) being positioned between the first and second ratchets and having a height (Fig 7, height is from the base surface of 34 to cited intermediate ratchet 8 upper portion) that is intermediate between the first and second ratchets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731